PER CURIAM.
The Board on Professional Responsibility (the Board) recommends the disbarment of respondent, James F. McCoole, from the practice of law in the District of Columbia based upon his three convictions for grand larceny in the second degree in the State of New York. Respondent pleaded guilty to each of these felony offenses.1 After notification of his criminal convictions by Bar Counsel, this court entered an order on January 5, 2001 suspending respondent from the practice of law in the District of Columbia, pursuant to D.C. Bar R. XI, § 10(c) and Rule XI, § 11(d), and directed the Board to institute formal proceedings. The criminal offenses for which McCoole was convicted inherently involve moral turpitude and require disbarment under D.C.Code § 11-2503(a). See In re Solerwitz, 601 A.2d 1083, 1084 (D.C.1992) (citing In re Colson, 412 A.2d 1160, 1164 (D.C.1979) (en banc)). The Board recommends disbarment and that the reciprocal discipline proceeding based upon respondent’s disbarment in the State of New Jersey be dismissed as moot. Further, the Board reports that respondent has not filed the affidavit required by D.C. Bar R. XI, § 14(g). See In re Slater, 627 A.2d 508, 509 (D.C.1993). Therefore, it is
ORDERED that respondent, James F. McCoole, be disbarred from the practice of law in the District of Columbia, effective immediately. The period of time prescribed by D.C. Bar R. XI, § 16(c) after which respondent may apply for readmission shall not begin to run until respondent files an affidavit as required by D.C. Bar R. XI, § 14(g). It is further
ORDERED that the reciprocal discipline proceeding based on respondent’s disbarment in the state of New Jersey be dismissed as moot.

So ordered.


. McCoole entered pleas of guilty to one count of second degree grand larceny in violation of New York Penal Law § 155.40(1) on July 29, 1997 and to two additional counts of grand larceny on March 19, 1998. On August 25, 1997, he was disbarred by the Supreme Court of the State of New York, Appellate Division, Second Judicial Department, based on his criminal convictions. He was disbarred by the Supreme Court of New Jersey on September 20, 2000.